April 21, 1928, plaintiff was granted a decree of divorce from her husband and awarded the custody of their minor child, and, among other things, $8 a week "permanent alimony for the support and maintenance" of the minor child until he should reach the age of 16 years or until the further order of the court. In 1929 this allowance was reduced to $6 a week. This is an appeal from an order of the trial court refusing to increase the weekly allowance to plaintiff for the support and maintenance of the minor child.
Plaintiff is single, lives at her parents', and has no income except the above alimony allowance paid by defendant. Defendant is employed as a fireman on the Michigan Central Railroad and earns about $165 a month. He has no property, is in debt, is *Page 587 
married, and there is a showing he is not in good health, and supports his father, who is without property and blind. The friend of the court, after investigation, reported that the amount of the payments of alimony be not changed. Under the circumstances, we will not disturb the decree of the trial court.
Decree affirmed, without costs.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred.